Defendant, L. E. Lampley, was charged in the court of common pleas of Tulsa county with the offense of requiring and permitting one Esther Brock, a female person, to work in his cafe in the city of Tulsa, Oklahoma, more than nine hours, to wit: 12 hours, from 7 a.m. to 7 p.m., on July 24, 1943. He was tried, convicted and sentenced to pay a fine of $75 and costs, and has appealed.
This is a companion case of Lampley v. State,82 Okla. Crim. 95, 166 P.2d 445. In that case, this defendant was charged with requiring and permitting one Joan Ward, a female person, to work in a cafe managed and *Page 103 
operated by the defendant, more than 54 hours in one week, to-wit: from and inclusive of August 1, 1943, to and inclusive of August 7, 1943, from 7 o'clock a.m., until 7 o'clock p.m., on each date.
The evidence and questions of law are identical in both cases, and the same statute, 40 O. S. 1941 § 81, covers both charges. One brief has been filed by defendant in support of this contention.
It may be noted that four separate cases were filed against this defendant, all of which were decided against him, and have been appealed to this court. This, and two of the other cases, charge defendant with the violation of the nine-hour a day provision of the statute, and one case charges him with the violation of the 54 hours a week provision thereof. We are of the opinion that justice demands a modification of the judgment and sentence in this case from a $75 fine to the minimum fine of $50, and costs.
For the reasons stated in the case of Lampley v. State,82 Okla. Crim. 95, 166 P.2d 445, the judgment and sentence of the court of common pleas of Tulsa county, as modified, is affirmed.
JONES, P. J., concurs. DOYLE, J., not participating.